Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 14, 2022

                                       No. 04-21-00529-CR

                                       Manuel M. AYALA,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR9405
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due on April 21, 2022. After Appellant did not timely
file the brief or a motion for extension of time to file the brief, we ordered Appellant’s counsel
Patrick B. Montgomery to file a motion for extension of time, a motion to dismiss, or the brief by
May 9, 2022. Appellant filed a motion for extension of time to file the brief, which we granted,
and we set the brief due on June 8, 2022.
       To date, no brief or second motion for extension of time to file the brief has been filed.
       We order Patrick B. Montgomery to file a motion for extension of time, a motion to
dismiss, or the brief within ten days of the date of this order.
      If no brief or motion is filed by that date, we will abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s counsel is cautioned that, to protect Appellant’s rights, this court may initiate
proceedings under Rule 38. See id. R. 38.8(b)(4).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court